Citation Nr: 18100391
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 12-15 564
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
The Veteran served on active duty from August 1989 to June 1993, to include service in Southwest Asia.
As an initial matter, the Board notes that the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the present claims, also denied the additional claim of entitlement to service connection for anemia.  While all of the denied claims were appealed via a notice of disagreement received in September 2011, only the service connection claims addressed herein were perfected in a June 2012 VA Form 9.  Therefore, the claim for service connection for anemia is not on appeal before the Board. 
 
REMANDED ISSUES
Entitlement to service connection for uterine fibroids; entitlement to service connection for scarred fallopian tubes; entitlement to service connection for infertility, to include as secondary to scarred fallopian tubes; and entitlement to service connection for internal adhesions resulting in small bowel obstruction are remanded for additional development.
The Veteran asserts that she has gynecological and gastrointestinal disabilities that either manifested during, or were preexisting conditions aggravated beyond their natural progression, by her active service.  Specifically, the Veteran believes that her reproductive and gastrointestinal issues are related to vaccinations and birth control pills she was required to take in service, as well as Gulf War-related environmental exposures.  
As to her gynecological and reproductive-related claims, the record reflects that the Veteran underwent surgery as a teenager for a tubo-ovarian abcess following perforating appendicitis.  While the Veterans service treatment records are negative for any complications from this pre-service medical treatment, the Veteran states that she was diagnosed with fibroids/cysts at Fort Lee, Virginia in 1989.  The Veteran reported that she attempted to conceive a child several times in service, beginning in 1992, to no avail.  The Veteran asserts that fertility assistance was not available to her during her time on active duty.  After discharge from active duty, however, she relocated to Okinawa with her military husband and sought fertility assistance.  In 1996, after several tests which included a laparoscopy, it was revealed that her infertility was the result of scarred fallopian tubes and fibroids.  Additional testing also revealed several internal adhesions. 
The Veteran was afforded a VA examination for her claims in May 2012.  The examiner provided a positive etiological opinion, stating that the Veterans scarred fallopian tubes, fibroids, and infertility clearly and unmistakably existed prior to service and were aggravated beyond their normal progression during service.  The examiner explained that the Veterans laparoscopy in 1996 showed pelvic inflammatory disease (PID), and while there was no specific incident in service documented as the likely cause of aggravation, it was likely that the Veterans pre-service tubo-ovarian abcess could progress to PID.  The Board finds this opinion to be of little probative value, however, as the Veterans diagnosis of PID was three years after service and the opinion provides no evidence supporting the conclusion that these conditions had their onset or were aggravated by any event in service.  
As to her gastrointestinal claim, the Veteran asserts that during a medical procedure for infertility in 2004, additional internal adhesions were found to be constricting her small intestine, and a portion of her small intestine was removed and resectioned resulting in current gastrointestinal difficulties.  Upon VA examination in May 2012, the Veteran reported chronic painful diarrhea, gas, weight loss, thinning hair, and vitamin deficiency.  The Board notes that the record also reflects in-service complaints of gastrointestinal issues, including assessments of gastritis in November 1992 and enteritis in January 1993.  Aside from noting the Veterans symptoms and post-service small bowel obstruction, no etiological opinion was provided by the VA examiner as to whether her symptoms were related to this resection procedure on either a direct or secondary basis. 
As such, the Board finds that additional examinations and opinions are necessary before the Board can properly adjudicate the Veterans claims.  The examiners should address the Veterans claims on both a direct and secondary service connection basis as outlined below, if necessary, as well as her assertion that her disabilities are the result of Gulf War service and exposures therein.   
 
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to her claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any gynecological disorder.  The examiner should provide a diagnosis for all current disorders, to include, but not limited to, her history of uterine fibroids, scarred fallopian tubes, and pelvic inflammatory disease.  All indicated tests and studies are to be performed and a detailed history should be obtained from the Veteran.  A copy of this remand should also be provided.  For each diagnosed gynecological disorder, the examiner should provide an opinion regarding the following:
a)  Did any of the Veterans diagnosed gynecological disorders preexist her active duty service?
b)  If a diagnosed gynecological disorder preexisted her active service, for each disorder provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was aggravated (i.e., permanently worsened beyond its normal progression) as a result of her active service.
c)  If a diagnosed gynecological disorder did not preexist her active service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any gynecological disorder had its onset during her active service.
d)  If the answer to b) or c) is in the positive as to any diagnosed gynecological disorder, provide an opinion that the Veterans infertility problems are at least as likely as not (at least a 50 percent probability) (i) caused or (ii) aggravated (i.e. permanently worsened beyond its normal progression) by such disorder.
	In providing any opinion related to the above, the examiner should specifically address the Veterans assertions that various medications and vaccines administered during service, as well as exposure to environmental hazards in Southwest Asia, may have caused or aggravated any diagnosed disorder or preexisting condition.  The examiners attention is directed towards statements made by the Veteran in support of her claim dated November 2, 2009, and December 11, 2009.
e)  The examiner is further asked to specifically address if the Veteran has any objective signs of a gynecological disorder that are not accounted for by any diagnosed condition.  If so, please list each sign/symptom and address the level of impairment and whether it is at least as likely as not that any sign/symptom is related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.    
A rationale for all opinions expressed should be provided.  The cause of the Veterans gynecological disorders should be discussed to the extent possible.       
3.  After the above examination has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any gastrointestinal disorder.  All indicated tests and studies are to be performed and the examiner should provide a diagnosis for all current gastrointestinal disorders.  The claims folder should be made available to the examiner and a detailed history should be obtained from the Veteran.  A copy of this remand should also be provided to the examiner.  For each diagnosed gastrointestinal disorder, the examiner should provide an opinion regarding the following:
a)  Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder began during service or is otherwise related to service, to include the Veterans in-service bouts with gastritis and enteritis.  
b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is (i) caused by or (ii) aggravated (i.e., worsened beyond its natural progression) by any of the Veterans diagnosed gynecological disorders, including the internal adhesions that resulted in the Veterans 2004 surgery on her small intestine.
c)  The examiner is further asked to specifically address if the Veteran has any objective signs of a gastrointestinal disorder that are not accounted for by any diagnosed condition.  If so, please list each sign/symptom and address the level of impairment and whether it is at least as likely as not that any sign/symptom is related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness. 
A rationale for all opinions expressed should be provided.  The cause of the Veterans gastrointestinal disorders should be discussed to the extent possible.       
 
4.  After completing the above actions, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio

